Citation Nr: 1734730	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for the instability of the right knee for the period prior to February 18, 2010 and the period of June 1, 2010 through August 26, 2015, and in excess of 30 percent thereafter.

3.  Entitlement to a compensable evaluation for limitation of flexion of the right knee prior to August 27, 2015, and in excess of 20 percent thereafter.


REMAND

The Veteran had active duty service from February 1975 to March 1976.  
The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in December 2013.  This case was previously remanded by the Board in April 2015.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As a final initial matter, the Board recognizes that the Veteran has submitted notices of disagreement with several other issues not addressed in this decision.  However, the Agency of Original Jurisdiction (AOJ) has acknowledged receipt of those documents and the Board defers jurisdiction over those issues at this time in order to allow the AOJ adequate time to perform appropriate actions with respect to those issues.  

With respect to the right knee disability claim, the Veteran last underwent a VA examination of that disability in August 2015.  The Board has reviewed that examination report, and it is unclear if both passive and active range of motion for pain was tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Moreover, the examiner appears to have failed to address whether there was pain in range of motion of the joint in nonweightbearing as the examination report only indicates there was pain in weightbearing.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

In the previous remand, the Board requested a lumbar spine VA examination and medical opinion.  The Veteran underwent a VA examination of his lumbar spine in August 2015, at which time he was diagnosed with degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the disability was less likely than not related to his military service, as there were no medical records demonstrating treatment for a lumbar spine disorder from 1978 through 1991; the examiner did not appear to discuss the Veteran's statements during the examination that he had back pain since military service.  

The examiner further indicated that it was less likely than not that the Veteran's lumbar spine disorder was caused by his right knee disability as the March 2010 Magnetic Resonating Imaging (MRI) scan was unremarkable while the June 2014 MRI scan showed mild degenerative changes; the examiner concluded that the June 2014 MRI results were consistent with advancing age.  The examiner also found it less likely than not that the Veteran's right knee disability aggravated his lumbar spine disorder, copying and pasting the same statement regarding causation for the aggravation portion of the decision; the examiner further noted Dr. K.P.H.'s August 2015 letter/opinion earlier in the examination report, but did not discuss the findings and conclusions of that medical professional respecting aggravation.  

Given that the examiner did not provide a rationale for secondary aggravation, the Board finds the August 2015 examiner's opinion to be inadequate, particularly given the lack of discussion of Dr. K.P.H.'s findings and conclusions.  Therefore, the Board finds that a remand is necessary in order to obtain a new VA opinion.

Finally, in an October 2015 statement, the Veteran indicated that he was being treated at the Cheyanne VA Medical Center and the Orthopaedic and Spine Center of the Rockies.  Although it appears that the AOJ obtained Cheyanne VA Medical Records through December 2015, the AOJ did not issue a supplemental statement of the case which addresses those records since associating those documents with the claims file in March 2017.  

Moreover, it does not appear that any attempt to obtain the requisite authorization forms regarding the private treatment provider identified in that statement has occurred.  Consequently, on remand, any outstanding private and VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Palo Alto, Denver, Cheyanne, San Francisco and Sacramento VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee and lumbar spine disorders, which is not already of record, to specifically include the Orthopaedic and Spine Center of the Rockies, as well as any other private treatment providers.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination so as to determine the current severity of his right knee disability.  

The right knee must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination to determine whether the Veteran's lumbar spine disorder is related to military service or secondary to his service-connected right knee disability.  
After review of the claims file and examination of the Veteran, the examiner should indicate any lumbar spine disorders found, to include any arthritic conditions thereof.  Then, the examiner should opine whether the Veteran's lumbar spine disorder, including degenerative disc disease of the lumbar spine, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should then opine whether the Veteran's lumbar spine disorder is at least as likely as not either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's service-connected right knee disability, to specifically include any abnormal/antalgic gait and/or abnormal weightbearing as a result of that disability.  

If aggravation of the Veteran's lumbar spine disorder by his service-connected right knee disability is found, the examiner must attempt to establish a baseline level of severity of his lumbar spine disorder prior to aggravation by the service-connected disability.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	J. Michael Woods, Attorney at Law

